                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE



Carrington Mortgage Services, LLC
            Plaintiff

                      vs.
                                                CIVIL ACTION NO. 2:16-cv-00534-NT
Roxane M. Gionest
           Defendant




                   DEFENDANT’S MOTION TO CONTINUE TRIAL
                           AND STAY LITIGATION

       NOW COMES, the Defendant, Roxane M. Gionest, by and through her
undersigned counsel, hereby requests that this Honorable Court continue the Trial currently
scheduled for June 25, 2019 at 8:30 a.m. and stay the litigation in this matter. In support of
this Motion, Defendant states as follows:


   1. The Trial in this matter is scheduled for June 25, 2019 at 8:30 a.m.


   2. Undersigned counsel will be unavailable on this date and time as he has experienced
       a personal medical emergency that requires surgery followed by a period of intensive
       rehabilitation. Post-surgery rehabilitation is expected to last eight weeks.


   3. As a result of undersigned counsel’s need for emergency surgery and intensive
       rehabilitation, Defendant is also seeking to stay the litigation for eight weeks.


   4. Undersigned counsel’s office contacted counsel for Plaintiff and Elizabeth M.
       Lacombe, Esq., counsel for Plaintiff, who stated that she does not object to the relief
       requested in this Motion.
       WHEREFORE, the Defendant requests that this Honorable Court continue the Trial
currently scheduled for June 25, 2019 at 8:30 a.m. and stay the litigation in this matter and
for such other and further relief as this Court deems just and proper.


Dated at Portland, Maine this 18th day of June, 2019.

                                                   /s/ Joseph L. Goodman, Esq.____
                                                   Joseph L. Goodman, Esq./DLV
                                                   Bar No. 7472
                                                   The Goodman Law Firm, P.A.
                                                   1 Dana Street, 4th Floor
                                                   P.O. Box 7523
                                                   Portland, ME 04112
                                                   (207) 775-4335
                                                   joe@goodmanlawfirm.com

                                                   Counsel for Defendant,
                                                   Roxane Gionest (Haynes)
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Carrington Mortgage Services, LLC
Plaintiff                                        CERTIFICATE OF SERVICE
                  vs.
                                                 CIVIL ACTION NO.: 2:16-cv-00534-NT
Roxane M. Gionest
Defendant


    I, Joseph L. Goodman, Esq., the attorney for the above-named Defendant, hereby certify
that copies of the following documents have been served by first class mail, postage prepaid,
or electronically by this Court’s ECF system, as specified below, on this day upon the
following parties:

Documents served:

1.   Defendant’s Motion to Continue Trial and Stay Litigation

Parties served electronically by ECF email:

Brett L. Messinger, Esq.

Elizabeth M. Lacombe, Esq.

Ernest Wagner, Esq.

John M. Ney, Jr., Esq.

All other parties listed on the ECF Notice of Electronic Filing as being served electronically.

Parties served by U.S. Mail:

Roxane Gionest
27 Milliken Rd.
Scarborough, ME 04074

Dated at Portland, Maine this 18th day of June, 2019.
                                                                  /s/ Joseph L. Goodman____
                                                                  Joseph L. Goodman/DLV
                                                                  Bar No. 7472
                                                                  The Goodman Law Firm, P.A.
                                                                  1 Dana Street, 4th Floor
                                                                  P.O. Box 7523
                                                                  Portland, ME 04112
(207) 775-4335
joe@goodmanlawfirm.com

Counsel for Defendant,
Roxane Gionest (Haynes)
